


Exhibit 10.278

 

SECOND MODIFICATION AGREEMENT

 

THIS SECOND MODIFICATION AGREEMENT dated as of December 28, 2012 (this
“Agreement”), is entered into by and among LITTLE ROCK HC&R PROPERTY HOLDINGS,
LLC, a Georgia limited liability company (the “Borrower”), ADCARE HEALTH
SYSTEMS, INC., an Ohio corporation (“AdCare”), LITTLE ROCK HC&R NURSING, LLC, a
Georgia limited liability company (the “Operator”) (AdCare and the Operator
being sometimes referred to herein collectively as the “Guarantors”) (the
Borrower and the Guarantors being sometimes referred to herein collectively as
the “Borrower/Guarantor Parties”), and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation (“Lender”).

 

RECITALS

 

A.            The Borrower/Guarantor Parties and the Lender heretofore entered
into the following documents (collectively, the “Documents”):

 

(i)            Loan Agreement dated as of March 30, 2012 (the “Loan Agreement”),
by and among the Borrower, Northridge HC&R Property Holdings, LLC, a Georgia
limited liability company (“Northridge”), Woodland Hills HC Property Holdings,
LLC, a Georgia limited liability company (“Woodlands”) and the Lender.

 

(ii)           Promissory Note A dated March 30, 2012 (“Note A”), from the
Borrower to the Lender in the principal amount of $13,664,956, which, along with
Note B and Note C described below, replaced the Promissory Note dated March 30,
2012 (the “Original Note”), from the Borrower, Northridge and Woodlands to the
Lender in the principal amount of $21,800,000.

 

(iii)          Promissory Note B dated March 30, 2012 (“Note B”) from Northridge
to the Lender in the principal amount of $4,507,038, which, along with Note A
and Note C described below, replaced the Original Note.

 

(iv)          Promissory Note C dated March 30, 2012 (“Note C”) from Woodlands
to the Lender in the principal amount of $3,628,006, which, along with Note A
and Note B, replaced the Original Note.

 

(v)           Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of April 1, 2012 (“Mortgage 1”), by Borrower to and for
the benefit of the Lender, recorded in the Official Records of Larry Crane,
Pulaski County Circuit/County Clerk, on April 5, 2012, as Document
No. 2012019925.

 

(vi)          Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of April 1, 2012 (“Mortgage 2”), by Northridge to and
for the

 

--------------------------------------------------------------------------------


 

benefit of the Lender, recorded in the Official Records of Larry Crane, Pulaski
County Circuit/County Clerk, on April 5, 2012, as Document No. 2012019978.

 

(vii)         Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of April 1, 2012 (“Mortgage 3”), by Woodlands to and for
the benefit of the Lender, recorded in the Official Records of Larry Crane,
Pulaski County Circuit/County Clerk, on April 5, 2012, as Document
No. 2012019971.

 

(viii)        Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 1”), by Borrower to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019926.

 

(ix)          Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 2”), by Northridge to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019979.

 

(x)           Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 3”), by Woodlands to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019972.

 

(xi)          Environmental Indemnity Agreement dated as of March 30, 2012 (the
“Indemnity Agreement”), by the Borrower, Northridge, Woodlands, the Guarantors,
Northridge HC&R Nursing, LLC, a Georgia limited liability company (the
“Northridge Operator”), and Woodland Hills HC Nursing, LLC, a Georgia limited
liability company (the “Woodlands Operator”), to and for the benefit of the
Lender.

 

(xii)         Guaranty of Payment and Performance dated as of March 30, 2012
(the “Guaranty”), by the Guarantors, the Northridge Operator and the Woodlands
Operator to and for the benefit of the Lender.

 

B.            The Documents were previously modified and amended by the
Modification Agreement dated as of June 15, 2012, but effective as of March 30,
2012 (the “Previous Modification”), by and among the Borrower/Guarantor Parties
and the Lender, recorded in the Official Records of Larry Crane, Pulaski County
Circuit/County Clerk, on June 22, 2012, as Document No. 2012038003.

 

C.            The Documents, as modified and amended by the Previous
Modification, encumber the real estate described in Exhibit A attached hereto
and the personal property located thereon.

 

D.            The parties desire to make certain modifications and amendments to
the Documents, as modified and amended by the Previous Modification, as more
fully provided for herein, all as modifications, amendments and continuations
of, but not as novations of, the Documents.

 

2

--------------------------------------------------------------------------------


 

AGREEMENTS

 

In consideration of the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

Section 1.              Recitals Part of Agreement; Defined Terms; References to
Documents.

 

(a)           The foregoing Recitals are hereby incorporated into and made a
part of this Agreement.

 

(b)           All capitalized terms used and not otherwise defined in this
Agreement shall have the meanings set forth in the Loan Agreement.

 

(c)           Except as otherwise stated herein, all references in this
Agreement to any one or more of the Documents shall be deemed to include the
previous modifications and amendments to the Documents provided for in the
Previous Modification, whether or not express reference is made to such previous
modifications and amendments.

 

Section 2.              Change in Maturity Date.  The maturity date of the Loan
and Note A, as previously changed by the Previous Modification, is hereby
extended from March 30, 2013, to December 31, 2016, and all of the Documents, as
modified and amended by the Previous Modification are hereby further modified
and amended accordingly.  Without limitation on the generality of the foregoing
provisions of this Section, the date “March 30, 2013” is hereby extended to
“December 31, 2016” each time it appears in the Documents, as modified and
amended by the Previous Modification, in reference to the maturity date of the
Loan and Note A, including, without limitation in the definition of the term
“Maturity Date” in Section 1.1 of the Loan Agreement, in Section 1 of Note A,
and in Recital Paragraph A in Mortgage 1, each as modified and amended by the
Previous Modification.

 

Section 3.              Payment on Loan; Release of Security; Removal of
Guarantors and Indemnitors.

 

(a)           As a condition precedent to the agreements of the Lender provided
for in this Agreement, on the date of the execution and delivery of this
Agreement, Northridge shall pay to Lender the full amount outstanding on Note
B.  Upon receipt of such payment, the Lender will take such action as is
necessary to release Mortgage 2 and Assignment of Rents 2.  From and after the
date of this Agreement, Northridge shall no longer be a Borrower under the Loan,
the Northridge Operator shall no longer be a guarantor under the Guaranty, and
Northridge and the Northridge Operator shall no longer be environmental
indemnitors under the Indemnity Agreement.

 

(b)           As a condition precedent to the agreements of the Lender provided
for in this Agreement, on the date of the execution and delivery of this
Agreement, Woodlands shall  pay to Lender the full amount outstanding on Note
C.  Upon receipt of such payment, the Lender will take such action as is
necessary to release Mortgage 3 and Assignment of Rents 3.  From and after the
date of this Agreement, Woodlands a Borrower under the Loan, the Woodland
Operator

 

3

--------------------------------------------------------------------------------


 

shall no longer be a guarantor under the Guaranty, and Woodlands and the
Woodlands Operator shall no longer be environmental indemnitors under the
Indemnity Agreement.

 

(c)           The payments made by Northridge and Woodlands pursuant to Sections
3(a) and (b) will cause the principal balance outstanding on the Loan and Note A
to be $13,664,956.

 

Section 4.              Reduction in Loan Amount.  The amount of the Loan and
Note A is hereby reduced from $21,800,000 to $13,664,956, and all of the
Documents, as modified and amended by the Previous Modification, are hereby
further modified and amended accordingly.  Without limitation on the generality
of the foregoing provisions of this Section, the amount “$21,800,000” is hereby
changed to “$13,664,956” each time it appears in the Documents in reference to
amount of the Loan, including, without limitation in the definition of the term
“Loan Amount” in Section 1.1 of the Loan Agreement and in Recital Paragraph A in
Mortgage 1, and in the definition of the term “Loan” in Recital Paragraph A in
Assignment 1, in Recital Paragraph A in the Guaranty and in Recital Paragraph A
in the Indemnity Agreement, each as modified and amended by the Previous
Modification.

 

Section 5.              Amendment of Loan Agreement.

 

(a)           Without limitation on the foregoing provisions of this Section,
the following defined terms in Section 1.1 of the Loan Agreement, as modified
and amended by the Previous Modification, are hereby further modified and
amended in their entirety to read as follows:

 

Borrower:  Borrower 1.

 

Facility:  Skilled nursing facility which is operated by Borrower in the Project
described as follows:

 

Facility Name

 

Location

 

Beds

Little Rock Healthcare and Rehab a/k/a West Markham Sub Acute and Rehabilitation
Center

 

5720 West Markham Street, Little Rock, Pulaski County, Arkansas

 

154

 

Guarantors:  AdCare and Operator 1.

 

Land:  The parcel of real estate legally described in Exhibit A, together with
all improvements presently located thereon and all easements and other rights
appurtenant thereto.

 

Lease:  Lease by Borrower 1 to Operator 1 of the Project dated April 1, 2012.

 

Loan Amount: $13,664,956

 

Note:  Promissory Note A dated March 30, 2012, from Borrower to the Lender in
the principal amount of $13,664,956.

 

4

--------------------------------------------------------------------------------


 

Operator:  Operator 1.

 

(b)           From and after the date of this Agreement, all references in the
Documents, as modified and amended by the Previous Modification, to the
“Borrowers” shall be deemed to be references to Borrower 1, and the “Operators”
shall be deemed to be references to Operator 1, and all of the Documents, as
modified and amended by the Previous Modification, are hereby further modified
and amended accordingly

 

(c)           All of the Documents, as modified and amended by the Previous
Modification, are hereby further modified and amended to incorporate the
foregoing provisions of this Section.

 

Section 6.              Amendment of Mortgage 1.  Without limitation on any
other provision of this Agreement, Recital Paragraph A in Mortgage 1, as
modified and amended by the Previous Modification, is hereby further modified
and amended in its entirety to read as follows:

 

A.            Pursuant to the terms and conditions of a Loan Agreement of even
date herewith by and among the Mortgagor (the “Borrower”) and the Lender, as
modified and amended by a Modification Agreement dated as of June 15, 2012, and
a Second Modification Agreement dated as of December           , 2012 (as so
modified and amended, the “Loan Agreement”), the Lender has agreed to make a
loan to the Borrower in the maximum principal amount of $13,664,956 (the
“Loan”).  The Loan will bear interest at variable interest rates based on the
per annum rate of interest at which United States dollar deposits are offered in
the London Interbank Eurodollar market, subject to being converted to interest
at a variable rate based on the Lender’s prime rate of interest from time to
time in effect under certain circumstances as provided in the Note referred to
below.  The Loan shall be evidenced by a Promissory Note dated March 30, 2012
(the “Note”), executed by the Borrower and made payable to the order of the
Lender in the principal amount of $13,664,956 and due on December 31, 2016 (the
“Maturity Date”), except as it may be accelerated pursuant to the terms hereof,
or of the Note or the Loan Agreement or any of the other “Loan Documents” (as
defined in the Loan Agreement).

 

Section 7.              Amendment of Assignment of Rents 1.  Without limitation
on any other provision of this Agreement, Recital Paragraph A in Assignment of
Rents 1, as modified and amended by the Previous Modification, is hereby further
modified and amended in its entirety to read as follows:

 

A.            Pursuant to the terms of a Loan Agreement of even date herewith by
and among the Assignor (the “Borrower”) and the Assignee, as modified and
amended by a Modification Agreement dated as of June 15, 2012, and a Second
Modification Agreement dated as of December         , 2012 (as so modified and
amended, the “Loan Agreement”), the Assignee has agreed to make a loan to the
Borrower in the principal amount of $13,664,956 (the “Loan”).  The Loan shall be
evidenced by a Promissory Note dated March 30, 2012, in the principal amount of
$13,664,956 (the “Note”) executed by the Borrower and made payable to the order
of the Lender.

 

5

--------------------------------------------------------------------------------


 

Section 8.              Amendment of Guaranty.                Without limitation
on any other provision of this Agreement, Recital Paragraph A in the Guaranty,
as modified and amended by the Previous Modification, is hereby further modified
and amended in its entirety to read as follows:

 

A.            The Lender has agreed to make a loan to Little Rock HC&R Property
Holdings, LLC, a Georgia limited liability company (the “Borrower”), in the
principal amount of $13,664,956 (the “Loan”) pursuant to the terms and
conditions of a Loan Agreement of even date herewith by and among the Borrower
and the Lender, as modified and amended by a Modification Agreement dated as of
June 15, 2012 and a Second Modification Agreement dated as of
December           , 2012 (as so modified and amended, the “Loan Agreement”). 
The Loan is evidenced by a Promissory Note dated March 30, 2012 (the “Note”),
executed by the Borrower and payable to the order of the Lender, in the
principal amount of $13,664,956, which is secured by a Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing dated as of
April 1, 2012 (the “Mortgage”), executed by Borrower to and for the benefit of
the Lender.  All terms used and not otherwise defined herein shall have the
meanings set forth in the Loan Agreement.  For the avoidance of doubt, all
references in this Guaranty to the “Loan Documents” include, without limitation,
any Bank Product Agreements (as defined in the Loan Agreement) to which the
Lender or any of its Affiliates is a party, including, without limitation, any
Hedging Agreements (as defined in the Loan Agreement) to which the Lender is a
party.

 

Section 9.              Amendment of Indemnity Agreement.  Without limitation on
any other provision of this Agreement, Recital Paragraph A in the Indemnity
Agreement is hereby modified and amended in its entirety to read as follows:

 

A.            The Lender has agreed to make a loan to the Little Rock HC&R
Property Holdings, LLC, a Georgia limited liability company (the “Borrower”), in
the principal amount of $13,664,956 (the “Loan”) pursuant to the terms and
conditions of a Loan Agreement of even date herewith by and among the Borrower
and the Lender, as modified and amended by a Modification Agreement dated as of
June 15, 2012, and a Second Modification Agreement dated as of
December           , 2012 (as so modified and amended, the “Loan Agreement”). 
The Loan is evidenced by a Promissory Note dated March 30, 2012 (the “Note”),
executed by Borrower and payable to the order of the Lender, in the principal
amount of $13,664,956, which is secured by a Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing dated as of April 1, 2012 (the
“Mortgage”), executed by Borrower to and for the benefit of the Lender.  All
terms used and not otherwise defined herein shall have the meanings set forth in
the Loan Agreement.

 

Section 10.  Change in Terms of Collateral Account.  Section 3.4 of the Loan
Agreement is hereby modified and amended in its entirety to read as follows:

 

3.4          Collateral Account.  Borrower shall establish and maintain a
collateral account in the name of Borrower held by Lender (the “Collateral

 

6

--------------------------------------------------------------------------------

 

Account”).  The amount of the Collateral Account shall be $1,340,000, and on the
date of this Agreement, Borrower shall deposit the sum of $1,340,000 into the
Collateral Account.  The Collateral Account shall be held as additional security
for the payment and performance of all of the obligations of Borrower under this
Agreement and the other Loan Documents and all of the obligations of Operator
under the Operator Loan Documents, and Borrower hereby pledges and assigns to
Lender, and grants to Lender a first lien on and a first priority security
interest in the Collateral Account, all cash and investments from time to time
on deposit in the Collateral Account, and all proceeds of all of the foregoing. 
Amounts on deposit in the Collateral Account shall be held in a certificate of
deposit issued by Lender.  Interest earned on amounts on deposit in the
Collateral Account shall be added to the Collateral Account.  All amounts on
deposit in the Collateral Account shall be released by Lender to Borrower at
such time as all of the principal of and interest on the Loan have been paid in
full and all of the other obligations to Lender under this Agreement and the
other Loan Documents have been fully paid and performed, or at such earlier time
as the amount of the EBITDAR/Fully Adjusted for Operator for a fiscal year is
not less than $2,300,000, as shown in an annual reviewed financial statement of
the Operator and a compliance certificate furnished to Lender as provided in
Section 7.4 of this Agreement.

 

Section 11.            Change in Minimum EBITDAR of Operator.  Section 7.16 of
the Loan Agreement is hereby modified and amended in its entirety to read as
follows effective as of November 1, 2012, with the existing Section 7.16 of the
Loan Agreement to continue to be effective for periods prior to the date of this
Agreement:

 

7.16                        Minimum EBITDAR of Operator.

 

(a)                                 It is a condition of this Agreement and the
Loan that the EBITDAR/Management Fee Adjusted for Operator for each calendar
month set forth in the table below, shall be not less than the amount set forth
opposite such month in the table below:

 

Calendar Months

 

Minimum EBITDAR
for Operator

 

November, 2012

 

$

25,000

 

December, 2012

 

$

75,000

 

January, 2013

 

$

100,000

 

February, March and April, 2013

 

$

150,000

 

 

(b)                                 Until such time as paragraph (c) of this
Section becomes effective, it is a condition of this Agreement and the Loan that
the EBITDAR/Fully Adjusted for Operator for each calendar month commencing with
the calendar month ending May 31, 2013, shall be not less than $160,000.

 

(c)                                  Effective for the first fiscal quarter
ending after the EBITDAR/Fully Adjusted for Operator has been not less than
$160,000 for each

 

7

--------------------------------------------------------------------------------


 

of six consecutive calendar months, as shown in monthly financial statements of
Operator and compliance certificates furnished to Lender as provided in
Section 7.4 of this Agreement, it is a condition of this Agreement and the Loan
that the EBITDAR/Fully Adjusted for Operator for each fiscal quarter shall be
not less than $480,000.

 

Section 12.            Change in Amount of Deposits to Capital Expenditures
Reserve Account.  The last sentence of Section 7.19(b) of the Loan Agreement is
hereby modified and amended in its entirety to read as follows:

 

Commencing on April 1, 2013, Borrowers shall make a deposit in the Capital
Expenditures Reserve Account on the first day of each month in the amount of
$4,580.

 

Section 13.            Representations and Warranties.  The term “Signing
Entity” as used in this Section means any entity (other than a
Borrower/Guarantor Party itself) that appears in the signature block of any
Borrower/Guarantor Party in this Agreement, any of the Documents or the Previous
Modification, if any.  In order to induce the Lender to enter into this
Agreement, the Borrower/Guarantor Parties hereby represent and warrant to the
Lender as follows as of the date of this Agreement and if different, as of the
date of the execution and delivery of this Agreement:

 

(a)           Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia, has all
necessary power and authority to carry on its present business, and has full
right, power and authority to enter into this Agreement, each of the Documents
to which it is a party and the Previous Modification, and to perform and
consummate the transactions contemplated hereby and thereby.

 

(b)           AdCare is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio, has all necessary power and
authority to carry on its present business, and has full right, power and
authority to enter into this Agreement, each of the Documents to which it is a
party and the Previous Modification, and to perform and consummate the
transactions contemplated hereby and thereby.

 

(c)           Operator is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia and duly
registered to transact business and in good standing in the state of Arkansas. 
Operator has full power and authority to carry on its present business, and has
full right, power and authority to enter into this Agreement and each of the
Documents to which it is a party and to perform and consummate the transactions
contemplated hereby and thereby.

 

(d)           Each Signing Entity is duly organized, validly existing and in
good standing under the laws of the State in which it is organized, has all
necessary power and authority to carry on its present business, and has full
right, power and authority to execute this Agreement, the Documents and the
Previous Modification  in the capacity shown in each signature block contained
in this Agreement, the Documents and the

 

8

--------------------------------------------------------------------------------


 

Previous Modification in which its name appears, and such execution has been
duly authorized by all necessary legal action applicable to such Signing Entity.

 

(e)           This Agreement, each of the Documents and the Previous
Modification have been duly authorized, executed and delivered by such of the
Borrower/Guarantor Parties as are parties thereto, and this Agreement, each of
the Documents and the Previous Modification constitute a valid and legally
binding obligation enforceable against such of the Borrower/Guarantor Parties as
are parties thereto.  The execution and delivery of this Agreement, the
Documents and the Previous Modification and compliance with the provisions
thereof under the circumstances contemplated therein do not and will not
conflict with or constitute a breach or violation of or default under the
organizational documents of any Borrower/Guarantor Party or any Signing Entity,
or any agreement or other instrument to which any of the Borrower/Guarantor
Parties or any Signing Entity is a party, or by which any of them is bound, or
to which any of their respective properties are subject, or any existing law,
administrative regulation, court order or consent decree to which any of them is
subject.

 

(f)            The Borrower/Guarantor Parties are in full compliance with all of
the terms and conditions of the Documents to which they are a party and the
Previous Modification, and no Default or Event of Default has occurred and is
continuing with respect to any of the Documents or the Previous Modification.

 

(g)           There is no litigation or administrative proceeding pending or
threatened to restrain or enjoin the transactions contemplated by this Agreement
or any of the Documents or the Previous Modification, or questioning the
validity thereof, or in any way contesting the existence or powers of any of the
Borrower/Guarantor Parties or any Signing Entity, or in which an unfavorable
decision, ruling or finding would adversely affect the transactions contemplated
by this Agreement or any of the Documents or the Previous Modification, or would
result in any material adverse change in the financial condition, properties,
business or operations of any of the Borrower/Guarantor Parties.

 

(h)           The statements contained in the Recitals to this Agreement are
true and correct.

 

Section 14.            Documents to Remain in Effect; Confirmation of
Obligations; References.  The Documents shall remain in full force and effect as
originally executed and delivered by the parties, except as previously modified
and amended by the Previous Modification and as expressly modified and amended
herein.  In order to induce the Lender to enter into this Agreement, the
Borrower/Guarantor Parties hereby (i) confirm and reaffirm all of their
obligations under the Documents, as previously modified and amended by the
Previous Modification and as modified and amended herein; (ii) acknowledge and
agree that the Lender, by entering into this Agreement, does not waive any
existing or future default or event of default under any of the Documents, or
any rights or remedies under any of the Documents, except as expressly provided
herein; (iii) acknowledge and agree that the Lender has not heretofore waived
any default or event of default under any of the Documents, or any rights or
remedies under any of the Documents; and (iv) acknowledge and agree that they do
not have any defense, setoff or counterclaim to the payment or performance of
any of their obligations under, or to the

 

9

--------------------------------------------------------------------------------


 

enforcement by the Lender of, the Documents, as previously modified and amended
by the Previous Modification and as modified and amended herein, including,
without limitation, any defense, setoff or counterclaim based on the covenant of
good faith and fair dealing.  All references in the Documents to any one or more
of the Documents, or to the “Loan Documents,” shall be deemed to refer to such
Document, Documents or Loan Documents, as the case may be, as previously
modified and amended by the Previous Modification and as modified and amended by
this Agreement.  Electronic records of executed documents maintained by the
Lender shall be deemed to be originals thereof.

 

Section 15.            Certifications, Representations and Warranties.  In order
to induce the Lender to enter into this Agreement, the Borrower/Guarantor
Parties hereby certify, represent and warrant to the Lender that all
certifications, representations and warranties contained in the Documents and
the Previous Modification and in all certificates heretofore delivered to the
Lender are true and correct as of the date of this Agreement and if different,
as of the date of the execution and delivery of this Agreement, and all such
certifications, representations and warranties are hereby remade and made to
speak as of the date of this Agreement and if different, as of the date of the
execution and delivery of this Agreement.

 

Section 16.            Entire Agreement; No Reliance.  This Agreement sets forth
all of the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Agreement, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between them relating to the subject matter of this Agreement other
than as are herein set forth.  The Borrower/Guarantor Parties acknowledge that
they are executing this Agreement without relying on any statements,
representations or warranties, either oral or written, that are not expressly
set forth herein.

 

Section 17.            Successors.  This Agreement shall inure to the benefit of
and shall be binding upon the parties and their respective successors, assigns
and legal representatives.

 

Section 18.            Severability.  In the event any provision of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

 

Section 19.            Amendments, Changes and Modifications.  This Agreement
may be amended, changed, modified, altered or terminated only by a written
instrument executed by all of the parties hereto.

 

Section 20.            Construction.

 

(a)           The words “hereof,” “herein,” and “hereunder,” and other words of
a similar import refer to this Agreement as a whole and not to the individual
Sections in which such terms are used.

 

(b)           References to Sections and other subdivisions of this Agreement
are to the designated Sections and other subdivisions of this Agreement as
originally executed.

 

(c)           The headings of this Agreement are for convenience only and shall
not define or limit the provisions hereof.

 

10

--------------------------------------------------------------------------------


 

(d)           Where the context so requires, words used in singular shall
include the plural and vice versa, and words of one gender shall include all
other genders.

 

(e)           The Borrower/Guarantor Parties and the Lender, and their
respective legal counsel, have participated in the drafting of this Agreement,
and accordingly the general rule of construction to the effect that any
ambiguities in a contract are to be resolved against the party drafting the
contract shall not be employed in the construction and interpretation of this
Agreement.

 

Section 21.            Counterparts; Electronic Signatures.  This Agreement may
be executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same document.  Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  An electronic record of this executed Agreement maintained by the
Lender shall be deemed to be an original.

 

Section 22.            Governing Law.  This Agreement is prepared and entered
into with the intention that the law of the State of Illinois shall govern its
construction and enforcement, except that insofar as this Agreement relates to a
Document which by its terms is governed by the law of the State of Arkansas,
this Agreement shall also be governed by the law of the State of Arkansas.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

LITTLE ROCK HC&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

 

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Vice Chairman and

 

 

Chief Acquisition Officer

 

 

 

 

 

LITTLE ROCK HC&R NURSING, LLC

 

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

By

/s/ Amy K. Hallberg

 

 

Amy K. Hallberg, Managing Director

 

--------------------------------------------------------------------------------
